Citation Nr: 1045121	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  03-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.  

3.  Entitlement to an increased evaluation for low back 
disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 
1980 with additional prior active service of two years and ten 
days indicated by the record.  

The hepatitis C matters came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  These matters were remanded in October 2007 
and May 2010.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).  The low back matter 
comes to the Board from a March 2010 rating decision of the VA RO 
in Newark, New Jersey.  A Notice of Disagreement was filed in 
April 2010, a Statement of the Case was issued in April 2010, and 
a Substantive Appeal was received in May 2010.  

The Veteran testified at a hearing before a decision review 
officer at the RO in September 2009 with regard to service 
connection for hepatitis C, and at a hearing before the Board in 
June 2010 with regard to all the issues on appeal.  

The issues of service connection for hepatitis C and entitlement 
to compensation under 38 U.S.C.A. § 1151 for hepatitis C are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The Veteran's low back disability is not manifested by forward 
flexion of the thoracolumbar spine actually or functionally 
limited to 30 degrees or less, by favorable ankylosis of the 
entire thoracolumbar spine, or by incapacitating episodes of 
intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notification obligation in this case was accomplished by way of a 
letter from the RO to the Veteran dated in November 2009. 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's post-service VA and private medical 
records.  The evidence of record also contains a report of VA 
examination performed in November 2009.  The examination report 
obtained is fully adequate and contains sufficient information to 
decide the issue on appeal.  In particular, the report addressed 
the thoracolumbar spine motion, as well as functional loss due to 
factors such as pain.  The report also addressed whether 
neurologic impairment was present.  The Board notes that in May 
2010, the Veteran submitted a statement indicating that "[the 
low back disorder] has worsened..."  The Board does not interpret 
the Veteran's statement as indicating that his disorder has 
worsened in severity since the November 2009 VA examination.  
Rather, it is clear from the context that he is referring to a 
general worsening over the years.  In this regard the Board 
points out that the Veteran did not, on his May 2010 statement, 
refer to any symptoms in particular, or otherwise reference the 
VA examination which occurred a scant 6 months prior to the 
statement.  At his June 2010 hearing the Veteran presented no 
testimony concerning the current severity of his back disorder, 
other than to indicate that in the future, it may worsen.  He 
submitted additional evidence following the hearing, which was 
concerned primarily with a nonservice-connected cervical spine 
disorder, and which made only incidental lower back findings 
which do not, when compared to the findings in the November 2009 
report, suggest a worsening in severity of the disorder.  The 
Board accordingly finds that additional VA examination of the 
Veteran is not warranted. 

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Criteria & Analysis

Service connection for lumboparavertebral muscles myositis was 
granted in May 1980, with an assigned 10 percent disability 
rating.  A May 1984 rating decision increased the assigned 
evaluation to 20 percent.  The 20 percent disability rating for 
low back disability is currently assigned under Diagnostic Code 
5237.  The Veteran filed a claimed for an increased rating for 
lumbosacral strain in November 2009.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis of the lumbar spine or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc 
syndrome is Diagnostic Code 5243.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

20 percent - Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire thoracolumbar 
spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent disability 
rating for disability with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, a 40 percent evaluation is in order.  Finally, a 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.  

The Veteran underwent a VA examination in November 2009.  He 
stated that he is currently employed as a mailman.  He denied 
time lost from work during the last 12-month period.  He reported 
that low back pain has been increasing.  He stated that he has 
been intermittently in physical therapy.  He reported that 
epidural steroid injections have been helping him.  He stated 
that lately his toes are getting numb.  He reported paresthesias 
and weakness in the feet.  He stated that there was a history of 
fatigue, decreased motion, stiffness, weakness, and spasms.  He 
reported a daily aching and throbbing pain that is moderate and 
constant.  He stated that a shooting pain radiated to the 
bilateral lower limbs, worse on the left.  He denied 
incapacitating episodes of spine disease.  

Upon physical examination, the Veteran's gait was normal.  There 
was no abnormal spinal contour or thoracolumbar spine ankylosis.  
There was lumbar flattening.  There was spasm, pain with motion, 
and tenderness.  There was no atrophy, guarding, or weakness.  
The muscle spasm or localized tenderness was considered severe 
enough to be responsible for any abnormal gait or abnormal spinal 
contour.  Light touch of the left lower extremity was 1 out of 2.  
Light touch of the lower right extremity was 2 out of 2.  There 
was no abnormal sensation of the right lower extremity and there 
was decreased sensation to light touch of the entire aspect of 
the left lower limb.  Left and right knee jerk were 2+ and left 
and right ankle jerk were 1+.  Flexion was to 55 degrees, 
extension was to 12 degrees, left and right lateral flexion were 
to 14 degrees, and left and right lateral rotation were to 19 
degrees.  There was objective evidence of pain following 
repetitive motion.  There was no additional limitation after 
three repetitions of range of motion.  Magnetic Resonance Imaging 
findings from July 2009 were described as revealing moderate 
degenerative spondylosis L5-S1 with mild bilateral foraminal 
stenotic changes.  There was also mild compressive effects on the 
ventral surface of the thecal sac and narrowing of the lateral 
recesses.  

The examiner diagnosed moderate lumbar spondylosis.  The examiner 
noted that lower back pain had significant effects on the 
Veteran's usual occupation, including decreased mobility and 
pain.  There was pain and mobility related with prolonged 
walking, standing, climbing, squatting, repeated stair climbing, 
or repeated lifting of objects more than 25 pounds.  There were 
moderate effects on chores, shopping, exercise, sports, 
recreation, and traveling.  There were no effects on feeding, 
bathing, dressing, toileting, and grooming.  

Private treatment records from Dr. L.A.C. dated in January 2010 
reflect that the Veteran had localized low back pain, 
sporadically radiating to his lower extremities.  There was a 
spastic gait, and mild hip weakness with hyperactive reflexes.  
The examiner diagnosed discogenic pain syndrome at L5-S1.  

A February 2010 statement by Dr. S.J.D. indicates that on 
examination, the Veteran exhibited stable gait and balance, with 
hyperactive reflexes in the lower extremities.

The Board finds that a disability rating in excess of 20 percent 
is not warranted.  On examination in November 2009, forward 
flexion was to 55 degrees and there was no thoracolumbar spine 
ankylosis.  In reaching this conclusion, the Board acknowledges 
the Veteran's consistent complaints of pain and recognizes the 
reported daily limitations that he suffers due to his low back 
disability.  Even with consideration of such pain, however, his 
range of thoracolumbar motion is still in excess of 30 degrees of 
forward flexion.  The November 2009 examiner specifically noted 
that the range of forward flexion remained unchanged even after 
repetitive motion testing.  The Board notes that Dr. L.A.C. found 
some weakness in the hips, but described it as mild.  The Board 
consequently finds that even when functional impairment is 
considered, the limitation in the Veteran's range of 
thoracolumbar motion does not even remotely approximate the 
criteria for a 40 percent evaluation.  See DeLuca v. Brown, 8 
Vet. App. at 202 (1995).

The Board has also considered whether an increased rating is 
warranted on the basis of incapacitating episodes.  However, even 
assuming the Veteran has intervertebral disc syndrome, there is 
no evidence of incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during any recent 12 month 
period to warrant a rating in excess of 20 percent under the 
intervertebral disc syndrome rating criteria.  In fact, the 
Veteran specifically denied any incapacitating episodes upon 
examination in November 2009.  Nor has he otherwise mentioned 
such episodes during this claim.

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. at 204-07.  The Board finds 
that the present disability rating takes into consideration the 
Veteran's complaints of pain, thus, the Board finds that 38 
C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher 
rating.  See DeLuca, 8 Vet. App. at 204-07.  

With respect to neurologic abnormalities pursuant to Note (1) of 
the general rating formula for disease and injuries of the spine, 
there are no objective neurologic conditions that would warrant a 
separate disability rating under evaluation of criteria for nerve 
disability.  See 38 C.F.R. § 4.124a.  The Board acknowledges that 
the Veteran had diminished reflexes at the November 2009 VA 
examination, diminished sensation to light touch in the left leg, 
and the MRI findings revealed moderate degenerative spondylosis 
L5-S1 with mild bilateral foraminal stenotic changes.  The 
Veteran also reported weakness in the feet.  However, his deep 
tendon reflexes, while diminished, are nevertheless present, and 
in fact were recently described as hyperactive.  Sensation in the 
left leg is also present, if somewhat diminished.  More 
importantly, the November 2009 VA physical examination findings 
reflect no atrophy or weakness in the lower extremities, or an 
abnormal gait.  Dr. L.A.C. noted some gait disturbance and 
weakness in the hips, but described the findings as mild.  In 
short, there is no showing of any significant neurologic 
impairment of function in either leg, or otherwise of even mild 
incomplete paralysis of any affected nerve.  There has been no 
objective finding of radiculopathy.  Thus, a separate rating is 
not warranted for any neurological symptoms.

The Board notes that none of the evidence on file suggests that 
the Veteran's low back disability, during any discrete period 
involved in this case met the criteria for a rating in excess of 
20 percent.  Accordingly, there is no basis for assignment of a 
"staged" rating. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the veteran's disability picture requires the assignment 
of an extraschedular rating.  In this case, the Veteran's 
disability level and symptomatology is contemplated by the rating 
schedule.  The Veteran's low back disability is manifested by 
limitation of thoracolumbar motion with pain, which are precisely 
the type of symptoms contemplated by the rating criteria.  The 
November 2009 examiner noted significant effects on occupation, 
but described this in terms of decreased mobility which, again, 
is contemplated by the rating criteria.  As the degree of 
disability is contemplated by the rating schedule, the assigned 
rating inadequate, and no referral for an extraschedular rating 
is required. 

Thus, there is a preponderance of the evidence against the claim 
for an increased evaluation for lumbosacral strain.  As a result, 
the Board finds that the benefit-of-the-doubt doctrine is not 
applicable, and the Veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An evaluation in excess of 20 percent for low back disability is 
denied.  


REMAND

The Veteran testified at the June 2010 Board hearing that there 
are missing VA outpatient treatment records, including mental 
hygiene records, from the San Juan VA medical center (VAMC) 
beginning in 1980, as well as missing treatment records from the 
Bronx VAMC.  The Board notes that there are VA outpatient 
treatment records from the San Juan VAMC dated from July 28, 1981 
to August 4, 1981.  These records were submitted in September 
1981.  The Board notes that an April 2006 Report of Contact 
reflects that treatment records from the San Juan VAMC were 
requested and records from San Juan VAMC dated after 1981 were 
submitted in May 2006.  In November 2006 and June 2007, VA 
requested treatment records from the San Juan VAMC from January 
1981 to December 1981 only.  A July 2007 response from the San 
Juan VAMC reflects that the information requested was enclosed, 
but the claims file does not contain any treatment records 
submitted with the July 2007 response.  There is no indication 
that mental hygiene records from the San Juan VAMC from 1980 have 
been requested.  Moreover, there is no indication that treatment 
records from the Bronx VAMC have been requested.  The Board notes 
that a November 2009 letter to the Veteran's representative 
reflects that VA denied a Freedom of Information Act (FOIA) 
request for the Veteran's treatment records from the Bronx VAMC.  
VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  




Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's treatment 
records from the San Juan VAMC, including 
mental hygiene records, beginning in 1980.  
Obtain all of the Veteran's treatment 
records from the Bronx VAMC.  Incorporate 
the records into the Veteran's claims file.  
If no records are available, documentation 
stating such should be incorporated into 
the claims file.  

2.  Ensure that all foreign language 
documents in the claims file are translated 
to English.  

3.  Thereafter readjudicate the claims.  If 
any benefit requested on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.   

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


